t c summary opinion united_states tax_court joel dellon and evangeline deleon petitioners v commissioner of internal revenue respondent docket no 24345-07s filed date joel dellon and evangeline deleon pro sese chong s hong and james a whitten for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure this case arose when petitioners filed a petition seeking review of respondent’s determination that a notice_of_federal_tax_lien filed with respect to petitioners’ and tax_liabilities would not be withdrawn at that time petitioners resided in california respondent moved for summary_judgment and petitioners failed to respond to respondent’s motion respondent’s motion will be granted background petitioners’ and joint federal_income_tax returns were examined and respondent determined that petitioners were liable for additional tax in each year after the issuance of a notice_of_deficiency the additional taxes were assessed on date on date respondent sent petitioners notification of the filing of a notice_of_federal_tax_lien with respect to the assessed additional tax_liabilities petitioners on date requested a hearing and appeals officer paul sivick agreed with petitioner joel dellon that the hearing would be conducted by correspondence on date petitioner dellon argued that respondent should withdraw the lien because petitioners had requested an installment_agreement to pay the outstanding tax_liabilities the appeals officer in a date letter explained to petitioners why respondent had decided not to withdraw the tax_lien in that letter the history of the administrative_proceeding and the hearing was outlined in effect petitioners had sought alternatives to collection such as offers-in-compromise or installment payments but did not provide complete financial information respondent determined using the available information about petitioners’ assets and income that their offers and proposed installment payments were less than they were able to pay it was also explained that respondent is not legally prohibited from filing and maintaining a tax_lien during the pendency of an installment_agreement accordingly petitioners’ offer and or installment_plan had been rejected under those circumstances respondent refused to withdraw the lien discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir there is no genuine issue as to any material fact in this case and summary_judgment may be rendered in respondent’s favor as a matter of law petitioners did not petition respondent’s determination in the notice_of_deficiency that additional taxes were due for and accordingly petitioners may not question the underlying tax_liabilities see 129_tc_107 we review respondent’s determination not to withdraw the notice_of_federal_tax_lien under an abuse_of_discretion standard see 114_tc_176 under sec_6330 an appeals officer must take the following matters into consideration regarding the filing of a notice_of_federal_tax_lien verification of whether the requirements of applicable law and administrative procedures have been met the issues raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary in this case the appeals officer considered all of the sec_6320 requirements and decided that the notice of tax_lien should not be withdrawn all arguments petitioners raised were considered and collection alternatives were explored and thoroughly considered petitioners were found to have assets or resources that exceeded the amounts they were willing to pay with respect to collection alternatives under these circumstances we hold that there was no abuse_of_discretion in the determination not to withdraw the notice of tax_lien respondent’s motion for summary_judgment will be granted to reflect the foregoing an appropriate order and decision will be entered
